DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the variable calibration spring, recited in claim 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear, in claim 16, if the recited “linkage” at line 6 is the same element as the “linkage means” recited at lines 13 and 14.

In claim 29, there is recited no step or device for measuring a “threshold pressure”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Arcey et al.
	There is disclosed in D’Arcey an appliance for cooking food in cooking chambers formed by coupling two heating plates 18, 20 at least one of which being movable relative to the other one, wherein a step of opening the chambers to an external environment by moving the two plates away from each other while maintaining them substantially parallel is provided (col. 2, lns. 67-72; col. 3, lns. 4-15), the step being carried out upon reaching a threshold pressure value inside the chambers (pressure defined by .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 21, 24, 26, 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool, III et al. in view of McNair.
	There is disclosed in Pool an appliance for cooking food comprising: an upper heating plate 14 and a lower heating plate 12 provided with surfaces facing each other, the upper heating plate being movable between a closed position in which the upper and lower heating plates are in contact with each other and an open position in which the upper and lower heating plates are spaced from each other; parallelogram linkage 222 (figs. 18, 19) constrained to the upper heating plate and to the lower heating plate to allow the upper heating plate to be lifted from or to approach in a substantially parallel manner the lower heating plate; and opening means 102, associated with the linkage, configured to operate the linkage and to move the upper plate away from the lower plate.

	McNair discloses an appliance for cooking food comprising: an upper heating plate and lower heating plate, each one comprising a peripheral frame 60, 30 adapted to house an inner frame 18, 16 wherein the inner frame is fastened to the peripheral frame through a plurality of connecting brackets 66, 44 such that between the peripheral frame and inner frame there is a hollow space, further wherein one or more cavities 20 for housing food to be cooked are formed in surfaces of the upper and lower heating plates, the cavities including at least one vent channel 24 adapted to put the cavities in fluid communication with an environment external to the appliance when the plates are in a closed position.
	It would have been obvious to one skilled in the art to provide the appliance of Pool with the cavities and vent channels disclosed in McNair, in order to cook shaped food items and allow fluid release of steam from the cavities. Thus, preventing damage to the appliance or food item.
	In regards to claim 21, it would have been obvious to one skilled in the art to substitute the appliance housing of Pool with the peripheral and inner frame arrangement disclosed in McNair, in order to provide a more .
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool, III et al. in view of McNair as applied to claims above, and further in view of D’Arcey et al.
	D’Arcey, as discussed in a rejection above, discloses the use of a variable calibration spring 34 in association with a raising and lowering structure for an upper heating plate.
	It would have been obvious to one skilled in the art to provide the appliance of Pool, as modified by McNair, with the variable calibration spring arrangement taught in D’Arcey, in order to release the plates and prevent damage to a cooked product.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Arcey et al. in view of Pool, III et al.
	Pool, as discussed in a rejection above, discloses the use of a parallogram linkage to move an upper heating plate away from a lower heating plate.
	It would have been obvious to one skilled in the art substitute the plate hinge arrangement disclosed in D’Arcey with the linkage arrangement disclosed in Pool, in order to provide an alternative means of lowering and raising the upper heating plate.
Allowable Subject Matter
Claims 19, 20, 22, 23, 25, 27, 28, 32, 33 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Marchioni, Trost, Bobo and Rosset et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761